Citation Nr: 1415358	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  13-08 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss, prior to June 17, 2011.  

2.  Entitlement to an initial rating in excess of 10 percent, since June 17, 2011, for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney-at-law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to November 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO), which effectuated the Board's October 2010 decision.  Service connection was granted for bilateral hearing loss, and a noncompensable rating was awarded, effective May 28, 2003.  A 10 percent rating assigned effective June 17, 2011.  The Veteran disagreed with the ratings provided and the current appeal ensued.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran and his attorney have asserted that the Veteran is entitled to a 10 percent rating for his hearing loss prior to June 17, 2011, based on the results of a private audiological examination from November 13, 2009.  The Board has reviewed the results from that examination and finds that if that examiner employed the Maryland CNC word recognition test or a test deemed compatible with that test, the results would correspond to pure tone averages and word recognition scores that would entitle the Veteran to a 10 percent rating as of that date.  However, based on the current evidence of record, the Board is unable to conclude whether the examiner employed the Maryland CNC word recognition test or a test deemed compatible with that test.  Consequently, the Board finds that further development is warranted.  Savage v. Shinseki, 24 Vet. App. 259 (2011).  

More specifically, the Board finds that the Veteran should first be permitted to submit additional medical evidence from the November 2009 private examiner or other private examiner addressing the issue of whether the Maryland CNC or compatible test was used at the time of the November 2009 examination.

After giving the Veteran the opportunity to provide the above-noted information, the RO should then contact the examiner who conducted the June 2011 VA audiological examination for the purpose of obtaining an addendum opinion as to whether the November 2009 private examiner utilized the Maryland CNC or compatible test at the time of the examination.  Any additional medical records provided by the Veteran or his attorney should be provided to the examiner so that the examiner may review and comment on this evidence at the time the addendum opinion is provided.  If the June 2011 VA examiner is unavailable, another appropriate examiner should be requested to provide this opinion.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his attorney and give them an opportunity to submit additional medical evidence from the November 2009 private examiner or other private examiner addressing the issue of whether the Maryland CNC or compatible test was used at the time of the November 2009 examination.

2.  After giving the Veteran the opportunity to provide the above-noted information, the RO should then contact the examiner who conducted the June 2011 VA audiological examination for the purpose of obtaining an addendum opinion as to whether the November 2009 private examiner utilized the Maryland CNC or compatible test at the time of the examination.  Any additional medical records provided by the Veteran or his attorney should be provided to the examiner so that the examiner may review and comment on this evidence at the time the addendum opinion is provided.  If the June 2011 VA examiner is unavailable, another appropriate examiner should be requested to provide this opinion.

3.  After completing the above-noted development, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case (SSOC) should be furnished to the Veteran and his attorney, and they should be afforded a reasonable opportunity for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
Michael J. Skaltsounis 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

